STATE OF VERMONT

                                VERMONT ENVIRONMENTAL COURT


In re Appeal of J.D. Associates                                                 Docket No: 36-2-00 Vtec

                                             ENTRY ORDER

            This is an appeal on the record, governed by V.R.C.P. 76(e)(3), which refers to
    V.R.C.P. 74(d) for the preparation of the record on appeal. That rule provides that the record
    consists of
    Aall writings and exhibits in the agency proceeding; a transcript of any oral proceedings; and,
    where required by law, a statement of the questions which the appellant desires to have
    determined.@ V.R.C.P. 74(d) adopts portions of the appellate rules, but not V.R.A.P. 10.
    V.R.C.P. 74(d) also provides that A[a]ny party desiring a transcript of any portion of the
    proceedings to be included in the record on appeal shall notify all other parties thereof, [and]
    shall procure such portion at that party's own expense. . . .@ The Municipal Administrative
    Procedure Act, 24 V.S.A. '1201 et seq., provides in '1209(f) that A[t]ranscriptions of the
    proceedings of contested hearings shall be made upon the request and upon payment of the
    reasonable costs of transcription by any party.@
            Reading V.R.C.P. 74(d) as a whole, together with 24 V.S.A. '1209(f), we conclude that
    it does not require the entire proceedings to be transcribed. Rather, the appeal may be on the
    record if the DRB has produced an Aadequate record@ of the proceedings, which we have
    interpreted as any method that produces a record, such as an audio or video tape, capable of
    being transcribed. Only the party wishing a specific portion of the proceedings to be included
    in the record is responsible for the costs of having that portion transcribed. If more than one
    party wishes any specific portion to be included in the record, the Court will allocate the costs if
    the parties cannot agree.
            Accordingly, the Town=s motion is denied.

                                     ____________________________________ _______________
                                     Merideth Wright                                 Date
                                     Environmental Judge

Date _________copies sent to:                                                              Clerk=s Initials:______